DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 21 is rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Jernegan (US 1,293,106 A).
Regarding claim 21, Jernegan discloses a wire rope barrier (see Fig. 1) comprising a plurality of posts (1, see NOTE 1 below) and at least one cable (14), each post and at least one cable (14) being linked via at least one hanger (see Fig. 3) wherein the hanger comprises: 
(a) a cable holding portion (15) including two parallel spaced apart U-shaped cradle portions having the same orientation to each other (see Figs. 1-3), the two parallel U-shaped cradle portions each including first and second sides, the first side of each U-shaped cradle portion connected by a cross bar aligned perpendicular to the U-shaped cradle portions (A seen in annotated Figure 1 below); 
(b) two legs (7 and 8) extending from the second side of each U- shaped cradle portion (see Figs. 1-3), 7Docket No. 7905-0004 Application No. 16/071,803 
wherein the distal ends of each of the two legs are in an orientation so that a first leg (7) of the two legs has an axis of rotation (B seen in annotated Figure 2 below) relative to the respective post perpendicular to the axis of rotation (C seen in annotated Figure 2 below) relative to the respective post of the distal end of a second leg (8) of the two legs (see annotated Figure 2 below).
NOTE 1: It is understood that Jernegan is directed to a fence, and therefore comprises more than one post in order to create a barrier of significant length. Further see page 1 lines 9-13 and lines 51-57.

    PNG
    media_image1.png
    569
    473
    media_image1.png
    Greyscale

Figure 1. Annotated Figure 1.

    PNG
    media_image2.png
    338
    385
    media_image2.png
    Greyscale

Figure 2. Annotated Figure 2.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-13, 19, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jernegan (US 1,293,106 A) in view of Mauer (US 8,246,013 B2).
Regarding claim 1, Jernegan discloses a wire rope barrier (see Fig. 1 and see page 1 lines 9-13 and lines 51-57) comprising a plurality of posts (1, see NOTE 1 below) and at least one cable (14), each post being linked to one or more of the cable(s) via one or more hangers (see Fig. 3), wherein each hanger comprises: 
(a) a cable holding portion (15) including two parallel spaced apart U-shaped cradle portions (see Figs. 1-3), the U-shaped cradle portions each defining an opening oriented to enable release of the respective cable from each cradle portion in an ascendent direction (see Fig. 1), and the respective cable is seated within both of the two spaced apart U-shaped cradle portions (see Fig. 1); 
(b) two legs (7 and 8) extending from the cable holding portion, wherein distal ends of each of the two legs attach to the respective post in an orientation so that each distal end has a different axis of rotation relative to the post (see NOTE 2 below); and 
when a predetermined impact force is imposed on the barrier, one or more of the hangers release the cable retained therein when at least one of the legs or a part thereof deforms and the or each said hanger at least partially detaches from its respective post (see NOTE 3 below),
but does not expressly disclose as claimed wherein the barrier will incur a predetermined impact force from a vehicle collision imposed on the barrier.
However, Mauer teaches a wire rope barrier comprising a plurality of posts and at least one cable (see Mauer Abstract) creating a guardrail system for impacting cars in order to provide an elongated fence barrier that can be extended along a road for redirecting impacting vehicles and dissipating energy from the collisions (see Mauer Abstract).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the fencing of Jernegan, with Mauer, such that it comprises a wire rope barrier comprising a plurality of posts producing a barrier that will incur a predetermined impact force from a vehicle collision imposed on the barrier, in order to provide an elongated fence barrier that can be extended along a road for redirecting impacting vehicles and dissipating energy from the collisions (see Mauer Abstract).
NOTE 1: It is understood that Jernegan is directed to a fence, and therefore comprises more than one post in order to create a barrier of significant length. Further see page 1 lines 9-13 and lines 51-57.
NOTE 2: See different axis of rotation of the distal ends represented by B and C in annotated Figure 2 above.
NOTE 3: It is understood that when a force is applied to the fence, the hanger legs are capable of deforming and further that the hanger is capable of releasing the cable.
Regarding claim 2, Jernegan discloses wherein the hanger legs (7 and 8) are of varying length (see NOTE below).
NOTE: It is understood that depending on the size of the post that the hanger is attached to, the hanger legs would need to be of a varying length to accommodate a large diameter post.
Regarding claim 3, Jernegan discloses wherein the hanger legs (7 and 8) attach to the post (1) at different vertical heights (see NOTE below).
NOTE: See that the hanger legs 7 and 8 attach to the post and are twisted about one another where they meet, therefore being located at different vertical heights as one leg crosses over the other leg.
Regarding claim 4, Jernegan discloses wherein the hanger legs (7 and 8), when installed, link to opposing sides of the post (1, see Fig. 1 and 2).
Regarding claim 5, Jernegan discloses wherein the two spaced apart U-shaped cradle portions (15) of the cable holding portion of each hanger are shaped and oriented to define two respective cable seating regions at two spaced apart locations (see Figs. 1-3) to engage the at least one cable (14) about the at least two spaced apart locations along a longitudinal axis of the at least one cable with the at least one cable being seated on both of the two respective cable seating regions of the two spaced apart U-shaped cradle portions (see Fig. 1).
Regarding claim 7, Jernegan discloses wherein, when a predetermined relative lateral3Docket No. 7905-0004 Application No. 16/071,803rotation between one of the cables (14) and at least one of the plurality of posts (1) occurs, the cable is pried out of the cable holding portion (15) of one of the hangers and separates from the respective post (see NOTE below).
NOTE: It is understood that the cable is capable of being pried out of the cable holding portion when a relative lateral rotation occurs.
Regarding claim 8, Jernegan discloses wherein, when a predetermined impact force is imposed on the barrier, the at least one hanger (see Fig. 3) releases the cable (14) held therein when at least one leg of the two legs (7 and 8) or a part thereof deforms and the hanger at least partially detaches from the post (1, see NOTE below).
NOTE: It is understood that the hanger is capable of bending and releasing the cable held therein when at least one of the two legs deforms, and further that a predetermined impact force imposed on the barrier is capable of causing deformation as described.
Regarding claim 9, Jernegan discloses wherein the predetermined impact force needed to cause deformation (see NOTE 1 below) of at least one leg of the two legs (7 and 8) or a part thereof is predetermined by selection of at least one leg of the two legs or part thereof with one or more characteristics of: 
(a) a size that deforms at a predetermined impact force yet is strong enough to maintain the cable in a position on the post when not under an impact force; 
(b) a material with a strength or elasticity that deforms at a predetermined impact force yet is strong enough to maintain the cable in a position on the post when not under an impact force (see NOTE 2 below); 4Docket No. 7905-0004 Application No. 16/071,803 
(c) a shape of a weaker strength about a particular deformation region that is designed to deform at a predetermined impact force; 
(d) a material treatment about a particular deformation region that is designed to fail at a predetermined impact force.
NOTE 1: A large enough impact force is capable of causing deformation to the legs of the hanger.
NOTE 2: See page 1 lines 14-22. Further it is understood that the material of the hanger allows for twisting of the legs and therefore is capable of allowing deformation when under impact. Further Fig. 1 shows that the hanger material is strong enough to hold the hanger and cable against the post when not under impact.
Regarding claim 10, Jernegan discloses wherein, in an event of an impact on the barrier, any subsequent upward movement of the at least one cable (14) relative to the post (1) urges the cable holding portion (15) of the attached respective hanger(s) (see Fig. 3) to rotate (see NOTE below).
NOTE: An impact is capable of urging the hanger to rotate when the cable moves upward.
Regarding claim 11, Jernegan discloses wherein a vertical load force resistance of the respective hanger(s) (see Fig. 3) prior to deformation occurring is lower than a horizontal load force resistance of the respective hanger(s) (see Fig. 3) prior to deformation occurring.
NOTE: In order for the hanger to move upwardly, the hanger must overcome the frictional forces between the hanger and post. However, in order for the hanger to move horizontally, the hanger legs must deform. Therefore the resistance to move vertically is less than the resistance to move horizontally.
Regarding claim 12, Jernegan discloses wherein the hanger (see Fig. 3) at least in part is an elongated shaped rod (see Fig. 1).
Regarding claim 13, Jernegan discloses wherein each hanger (see Fig. 3) when attached to its respective post (1), is able to move at least partially relative to5Docket No. 7905-0004 Application No. 16/071,803the post to allow for varying cable orientations relative to the post orientation (see page 2 lines 1-7).
Regarding claim 19, Jernegan discloses wherein fitting the at least one cable (14) to the post (1) via the hanger (see Fig. 3) can be completed by hand (see page 2 lines 99-112, and page 3 lines 1-7).
Regarding claim 22, the combination of Jernegan and Mauer teaches a method of assembling the wire rope barrier of claim 1, the method comprising: 
a) installing the plurality of posts (1 of Jernegan, see NOTE 1 below) at spaced apart intervals substantially along a desired length of the barrier and aligning the at least one cable(s) (14 of Jernegan) with the plurality of posts along the desired length of the barrier (see NOTE 1 below); 
b) placing the or each cable (14 of Jernegan) into the cable holding portion (15 of Jernegan) of at least one hanger (see Fig. 3 of Jernegan) for each post installed along the length of the barrier, the cable holding portion of each hanger including the two spaced-apart U-shaped cradle portions (see Figs. 1-3 of Jernegan), with the respective cable being positioned within both of the two spaced apart U-shaped cradle portions (see Fig. 1 of Jernegan); 
c) attaching each hanger to the respective post to link the cable(s) to the posts (see Fig. 1 of Jernegan); and 
d) tensioning the or each cable to form an assembled wire rope barrier (see NOTE 2 below).
NOTE 1: Jernegan teaches hangers for attaching to a fence. The figures of Jernegan shows only one post in each figure, however the disclosure of Jernegan states that the hanger is intended for a fence, and it is inherent that a fence comprises multiple spaced apart posts with the cable being attached to the posts. Further the teaching reference Mauer teaches a plurality of posts for a fence system.
NOTE 2: Jernegan discloses a cable in Fig. 1 that appears to be tensioned, however Jernegan does not expressly state that the cable is tensioned. However, Mauer teaches a fence system comprising wire tensioners seen in Fig. 1 and 15, that tension the cable to form an assembled wire rope barrier.
Regarding claim 24, Jernegan discloses wherein, 
the distal ends of each of the two legs (7 and 8) are oriented such that when the hanger is attached to the post (1), 
the distal end of a first leg (B seen in annotated Figure 2 above) extends along a first axis, and 
the distal end of a second leg (C seen in annotated Figure 2 above) extends along a second axis that is perpendicular to the first axis (see annotated Figure 2 above).
Claims 14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Jernegan (US 1,293,106 A) in view of Mauer (US 8,246,013 B2), as applied to claim 1, and further in view of Peleskey (US 1,420,140 A).
Regarding claim 14, the combination of Jernegan and Mauer teaches a post (1) and respective legs (7 and 8) of a hanger (see Fig. 3), but does not expressly teach as claimed wherein the post has a plurality of slots that receive the legs of a respective hanger or a part thereof.
However, Peleskey teaches posts of a fence system (see Fig. 1) comprising a plurality of slots (22) located on each corner of the posts at vertical height locations, in order to accommodate wire shaped components attached to the posts (see page 1 lines 62-64), therefore preventing extreme unwanted vertical movement of the attached wire shaped members.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wire rope barrier of Jernegan and Mauer, with Peleskey, such that it comprises a plurality of slots located on the corners of the posts of Jernegan, in order to accommodate wire shaped components attached to the posts (see page 1 lines 62-64 of Peleskey), therefore preventing extreme unwanted vertical movement of the attached wire shaped members.
Regarding claim 16, the combination of Jernegan, Mauer, and Peleskey teaches wherein for each post (1 of Jernegan), the plurality of slots (22 of Peleskey) comprise one slot shaped to allow a first one (7 of Jernegan) of the two legs (7 and 8 of Jernegan) of a respective hanger (see Fig. 3 of Jernegan) to enter the slot directly into a post side (see NOTE 1 below) and an opposing slot (22 of Peleskey) shaped to allow a second one (8 of Jernegan) of the two legs of said respective hanger to enter the slot initially in a horizontal plane and subsequently in a substantially vertical plane until reaching a final seated position in the slot (see NOTE 2 below).
NOTE 1: The slots 22 of Peleskey taught onto the post 1 of Jernegan allow the legs of Jernegan that wrap around the post and further allows a first leg to enter the slot directly into a post side. 
NOTE 2: The slots 22 of Peleskey taught onto the post 1 of Jernegan allow the legs of Jernegan that wrap around the post to enter slots and further allows a second leg to enter the slot initially in a horizontal plane and subsequently in a substantially vertical plane until reaching a final seated position in the slot. It is understood that the leg can enter the slot horizontally and then move vertically within the slot until movement stops.
Regarding claim 17, the combination of Jernegan, Mauer, and Peleskey teaches wherein a distal end of one (8 of Jernegan) of the two legs (7 and 8 of Jernegan) is shaped to be aligned in a direction parallel and offset relative to a longitudinal axis of the cable (14 of Jernegan, see C in annotated Figure 2 above of Jernegan).
Regarding claim 18, the combination of Jernegan, Mauer, and Peleskey teaches wherein a distal end of one (7 of Jernegan) of the two legs (7 and 8 of Jernegan) 6Docket No. 7905-0004Application No. 16/071,803is shaped as an inverted U-shaped hook (D, see annotated Figure 2 of Jernegan below), the U-shaped hook being perpendicular and offset relative to a longitudinal axis of the cable (14 of Jernegan, see Note 1 below) and at least part of a post wall beneath the slot (slots 22 taught by Peleskey) fits within the U-shaped hook once the hanger reaches a final seated position (see NOTE 2 below).
NOTE 1: See that the U-shape extends in a perpendicular direction to the longitudinal axis of the cable 14.
NOTE 2: The post wall (1) fits within the U-shape, as seen in annotated Figure 2 below. The post wall within the U-shape is considered to be below the U-shape.

    PNG
    media_image3.png
    408
    664
    media_image3.png
    Greyscale

Figure 3. Annotated Figure 2.
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Jernegan (US 1,293,106 A) in view of Mauer (US 8,246,013 B2), as applied to claim 1, and further in view of Guile (US 0,383,222 A).
Regarding claim 23, the combination of Jernegan and Mauer teaches wherein,8Docket No. 7905-0004 Application No. 16/071,803each post (1 of Jernegan) is comprised of a first face, a second face adjacent the first face, a third face opposing the first face, and a fourth face opposite the second face (see annotated Figure 2 below of Jernegan), and further that each hanger comprises two legs (7 and 8 of Jernegan), but does not expressly teach as claimed that each post includes a first slot and a second slot, the first slot formed entirely within the first face of the post, and the second slot formed as a keyed pathway extending continuously across the second and third faces of the post, the first slot allowing a first one of the two legs of a respective hanger to enter, via the first slot, directly into the first face of the post, and the second slot allowing a second one of the two legs of said respective hanger to enter the second slot initially in a horizontal plane and subsequently in a substantially vertical plane until reaching a final seated position in the second slot.  
However, Guile teaches a post (A) having slots (h) that extend completely around the post to allow for attachment of elongated wire components to the post, preventing unwanted extreme shifting in the vertical direction of the wire components.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the wire rope barrier of Jernegan and Mauer, with Guile, such that it comprises a slot extending completely around the post of Jernegan as taught by Guile, in order to allow for attachment of elongated wire components to the post, preventing unwanted shifting in the vertical direction of the wire components.
The combination of Jernegan, Mauer, and Guile therefore teaches a slot extending completely around the post of Jernegan, therefore creating a slot on each face of the post for accepting the hanger of Jernegan. Further it is understood that a first slot is located on the first face of the post (1), and is formed entirely within the first face of the post. It is also understood that the second slot formed (the section of slot located on faces 2 and 3) is located on post faces 2 and 3 as a keyed pathway (a pathway accepting the hanger legs), extending continuously across the second and third faces of the post. The first slot allows a first one (7 of Jernegan) of the two legs of a respective hanger to enter, via the first slot (slot taught on face 1 of Jernegan), directly into the first face of the post, and the second slot (slot taught on faces 2 and 3 of Jernegan) allowing a second one (8 of Jernegan) of the two legs of said respective hanger to enter the second slot initially in a horizontal plane and subsequently in a substantially vertical plane until reaching a final seated position in the second slot (see NOTE below).
NOTE: The slot taught by Guile allows for the hanger leg to enter in a horizontal plane, and subsequently in a vertical plane, as the hanger leg can move horizontally and vertically until secured to the post.  

    PNG
    media_image4.png
    940
    858
    media_image4.png
    Greyscale

Figure 4. Annotated Figure 2.
Response to Amendment
The amendment filed 07 March 2022 has been entered. Claims 1, 3, 8-9, 16-18, and 21-22 have been amended. Claims 6, 15, and 20 have been canceled. Claims 23-24 are new. Applicant’s amendments overcome the previously set forth claim objections in the Non-Final Office Action dated 10 November 2021. Claims 1-5, 7-14, 16-19, and 21-24 are currently pending and have been examined.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-14, 16-19, and 21-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY A HALL whose telephone number is (571)272-5907. The examiner can normally be reached Monday through Thursday 8:00am to 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZAH/Examiner, Art Unit 3678                                                                                                                                                                                                        

/DANIEL J WILEY/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        5/31/2022